Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-06740 Legg Mason Partners Institutional Trust (Exact name of registrant as specified in charter) 55 Water Street, New York, NY 10041 (Address of principal executive offices) (Zip code) Robert I. Frenkel, Esq. Legg Mason & Co., LLC 300 First Stamford Place,4 th Fl. Stamford, CT 06902 (Name and address of agent for service) Registrant's telephone number, including area code: (800) 451-2010 Date of fiscal year end: October 31 Date of reporting period: April 30, 2008 ITEM 1.REPORT TO STOCKHOLDERS. The Semi-Annual Report to Stockholders is filed herewith. SEMI-ANNUAL REPORT / APRIL 30, 2008 SMASh Series EC Fund Managed by WESTERN ASSET INVESTMENT PRODUCTS: NOT FDIC INSURED  NO BANK GUARANTEE  MAY LOSE VALUE Fund objective The Fund seeks to maximize total return consisting of capital appreciation and income, consistent with prudent investment management. Whats inside Letter from the chairman I Portfolio at a glance - SMASh Series EC Portfolio 1 Fund expenses 2 SMASh Series EC Fund Statement of assets and liabilities 4 Statement of operations 5 Statements of changes in net assets 6 Financial highlights 7 Notes to financial statements 8 SMASh Series EC Portfolio Schedule of investments 14 Statement of assets and liabilities 21 Statement of operations 22 Statements of changes in net assets 23 Financial highlights 24 Notes to financial statements 25 Legg Mason Partners Fund Advisor, LLC (LMPFA) is the Funds investment manager.
